Soule, J.
The plaintiff seeks to recover on the instrument declared on, as on a promissory note given in payment for services rendered and in consideration of the promise of a speedy marriage; and, failing that, to recover the value of the services rendered, which she contends entered into the consideration of the instrument. The defendants contend that the instrument is not a promissory note, because it was not delivered to take effect during the lifetime of the signer; and that it is invalid for want of consideration, and because it was intended as a testamentary disposition of property by the signer, and not as a contract in payment of a debt or obligation of any kind.
Unless the evidence is sufficient to warrant a jury in finding a valid consideration for the instrument, the action cannot be maintained. It is not enough to show that there was an obligation on the part of the signer to the plaintiff, which would have been a good consideration for a note given in sat*341isfaction thereof; there must be evidence that the instrument was given and accepted in payment or satisfaction of such obligation.
We are of opinion, on the evidence in the case, that the circumstances under which the instrument was given, and the statement of the intestate at the time, point to an entirely different purpose from that of payment, either for services or for the promise of a speedy marriage. The intestate had been seriously ill with disease of the heart. While thus ill, he said that if he recovered he must have some writing done; and on the next day made the instrument and gave it to the plaintiff in a sealed envelope, requesting her not to open it till after his death, and saying that there was something which would provide for her in case anything should happen to him; that if they were married, and he wanted it given up, he should expect her to give it up, to which she assented. These circumstances, wholly inconsistent with the theory that the instrument was intended as a settlement of account, are conclusive evidence that the intestate was attempting to make a provision for the plaintiff out of his estate, in case he should die without marrying her. If anything were needed to make this inference from the facts more absolutely inevitable, it is found in the instrument itself, which is, in terms, payable after the maker’s death. Being without consideration, therefore, the note is void. It is not valid either as a gift causa mortis, or as a testamentary disposition of property. Parish v. Stone, 14 Pick. 198. Hulse v. Hulse, 17 C. B. 711.
The facts in the case at bar are essentially different from those in Dean v. Carruth, 108 Mass. 242, where the refusal of the judge to rule that the action could not be maintained was sustained by this court. In that case, the note was contained in a sealed envelope, on which was written a request to the payee not to open it till after the maker’s death, and on the same paper with the note was written a request to the payee to. accept the note from her true friend, the maker. There was evidence of services rendered by the payee, similar to those proved in the case at bar, but there was no marriage. engagement between the parties; and there was no affirmative statement by the maker of the note that the envelope contained something which would provide for the payee in case of the maker’s death; nor any *342evidence of an agreement by the payee to give up the note at request of the maker, on any contingency. The evidence left the question of purpose in giving the note, and of consideration, open as a matter of inference from the evidence, the court holding that the request to accept the note was not, as matter of law, conclusive that it was a gift, as it was consistent with a desire to have the note accepted instead of money, and that the request that the envelope should not be opened till the maker’s decease was not decisive on the question of consideration, and that the two memoranda, construed together, did not, as a matter of legal interpretation, signify that the note was a mere gift.
In the case at bar, the declaration of the intestate the day before the note was made, while ill, and doubtful of recovering his health, added to his statement when the envelope was delivered, that there was something which would provide for her if anything should happen to him,—which is equivalent to “if he should die,” — givé a decisive character to the transaction, which precludes the idea of the note being intended otherwise than as a provision for the plaintiff by way of gift, out of the estate of the maker. In Worth v. Case, 42 N. Y. 362, relied on by the plaintiff, the note purported on its face to be given “ in consideration of services rendered,” and there was evidence that the plaintiff had rendered services which had not been otherwise paid for; the evidence of consideration was therefore distinct.

Judgment for the defendants